Citation Nr: 0205375	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  96-27 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2001) for nerve damage incurred as a result of 
back surgery at a VA facility.



REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney



ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel




INTRODUCTION

The veteran served on active duty from December 1951 to 
August 1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied the veteran's claim for 
compensation under 38 U.S.C.A. § 1151 for nerve damage due to 
back surgery at a VA facility.  The veteran filed a timely 
appeal to this adverse determination.

In a September 1999 decision, the Board affirmed the RO's 
denial of the veteran's claim.  The veteran subsequently 
appealed the Board decision to the United States Court of 
Appeals for Veterans Claims (Court), and, in an order dated 
in May 2001, the Court vacated the Board decision and 
remanded the case to the Board.  The case has been returned 
to the Board for appellate review.

The Board notes that in October 2001, following the issuance 
of this Court order, the Board sent a letter to the veteran's 
attorney informing him that the veteran was entitled to 
submit additional argument and evidence in support of his 
appeal, as provided in the Court's order.  This letter 
informed the veteran's attorney that any additional argument 
or evidence was required to be forwarded to the Board within 
90 days of the date of the Board's letter.  On January 7, 
2002, within 90 days of the date of the Board's October 2001 
letter, the veteran's attorney submitted via facsimile 
transmission a motion for a 30-day extension of time in which 
to submit additional evidence.  It was related that the 
veteran was in the process of obtaining evidence, and that 
recent events had caused considerable delays in mail 
deliveries within the District of Columbia.  This motion was 
granted by the Board, extending the time to file additional 
argument or evidence until February 5, 2002.  To date, no 
additional medical evidence has been received from the 
veteran, and no additional motions for extension of time to 
submit additional evidence have been received by VA.  The 
veteran's case is now before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  There has been substantial compliance with the duty to 
assist and duty to notify provisions of the Veterans Claims 
Assistance Act of 2000.
 
2.  The veteran did not incur additional permanent 
disability, including nerve damage, as a result of surgery at 
a VA facility.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1155 for nerve damage incurred as a result of back 
surgery at a VA facility have not been met.  38 U.S.C.A. 
§§ 1151, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.358 (2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.159).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Board's earlier decision in this 
case, dated in September 1999, was vacated and remanded by 
the Court in an Order dated in May 2001, following the filing 
of an Appellee's Opposed Motion for Remand and to Stay 
Proceedings by the Secretary of VA in March 2001, and a 
subsequent Appellant's Response to the Secretary's Motion for 
Remand by the veteran in May 2001.  This motion was filed, 
and subsequently granted, in order to ensure compliance with 
recent legislation which was issued while the appellant's 
appeal was pending at the Court.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  Because of the change in the law 
brought about by this new law, called the Veterans Claims 
Assistance Act of 2000 (VCAA), a remand in this case was 
determined to be required for compliance with the notice and 
duty to assist provisions contained in the new law.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126).

The VCAA, which was signed into law on November 9, 2000, is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VCAA, 
supra, see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Among its other provisions, this law redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See 38 
U.S.C.A. §§ 5102 and 5103.  Second, VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
his claims.  See 38 U.S.C.A. § 5103A.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   

In the present case, the Board concludes that VA's redefined 
duty to assist has been fulfilled to the extent practicable.  
The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim for 
compensation under 38 U.S.C.A. § 1151 for nerve damage due to 
back surgery.  The Board concludes that discussions as 
contained in the initial rating decision, in the Statement of 
the Case, in the Supplemental Statement of the Case, in the 
Board decision dated in September 1999 (since vacated by the 
Court), and in correspondence to the veteran have provided 
him with sufficient information regarding the applicable laws 
and regulations, as well as the evidence necessary to 
substantiate his claim.  The Board finds, therefore, that 
such documents are in compliance with the VA's revised notice 
requirements.  The Board concludes that VA does not have any 
further outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, post-service 
VA inpatient and outpatient treatment notes and examination 
reports, private medical reports and statements, a response 
from the Chief of Medical Administrative Services at the 
Omaha, Nebraska VA Medical Center (VAMC), with attached 
evidence, administrative documentation from the Social 
Security Administration, with attached medical evidence, and 
personal statements made by the veteran and several family 
members in support of his claim.  In addition, in June 1995 
the RO requested, and received, a VA medical opinion 
regarding the cause of the veteran's low back problems, which 
specifically addressed the veteran's contention that his 
current problems were due to VA laminectomies.  

In July 1996, the RO sent the veteran a letter indicating 
that while he had indicated in a cover letter to the RO that 
he was sending records from, among other sources, Dr. Gruba, 
such records were not contained in his submission.  The RO 
subsequently received these records from the veteran, and 
they are now part of the veteran's claims file.  The RO also 
noted that the veteran had mentioned being treated by Drs. 
George and Taylon, but that there was no indication whether 
these physicians were part of the VA system or were in 
private practice.  The RO asked that the veteran state 
whether these physicians worked at a VA Medical Center, and, 
if so, to provide the RO with the dates of treatment so that 
the RO could request these records.  The RO also sent the 
veteran release of information forms to be completed in the 
case that these physicians were in private practice, to 
provide the RO with the authority to request these records on 
the veteran's behalf.  To date, no response has been received 
from the veteran to this letter.  As noted above, in January 
2002 the Board granted the veteran's motion for a 30-day 
extension of time in which to submit additional evidence.  
However, no additional evidence has been submitted since that 
time.  The Board is not aware of any additional relevant 
evidence which is available in connection with this appeal, 
and concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required, and would 
otherwise be unproductive.  See generally VCAA; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  See 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.358 (2001).  For claims filed prior to October 1, 1997, a 
claimant is not required to show fault or negligence in 
medical treatment.  See generally Brown v. Gardner, 115 S. 
Ct. 552 (1994).  But see 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 2001) (indicating that a showing of negligence or fault 
is necessary for recovery for claims filed on or after 
October 1, 1997).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. § 
3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  See 38 C.F.R. § 3.358(c)(1) and (2).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  See 38 C.F.R. 
§ 3.358(c)(3).

The veteran was hospitalized at a VA facility in July 1987 
following complaints of back and hip pain radiating down the 
right leg, and an electromyograph (EMG) revealed an L5 
radiculopathy on the right.  Subsequently, in October 1987, 
the veteran underwent a right L4-L5 hemi-laminectomy with 
decompression of the right L5 nerve root.  The veteran was 
noted to make slow progress following this surgery, as he 
complained of some pain in the leg and back, but he was 
discharged in good condition.

Following further complaints of pain radiating down the right 
leg and into the lateral aspect of the foot, as noted in a 
March 1988 VA examination report, the veteran underwent a 
lumbar decompressive laminectomy at L3-L5 in March 1989.  
During this surgery, an inadvertent tear in the dura was 
noted.  However, in view of the lack of evidence of a 
cerebrospinal fluid leak and the fact that the tear was in 
the middle of scar tissue, the tear was not sutured.  
Postoperatively, the veteran began complaining of headaches.  
The discharge report indicates that the headaches might have 
been due to a cerebrospinal fluid leak, but this report also 
reflects that the headaches had improved by the time of the 
veteran's discharge.

A VA treatment record from May 1989 indicates that the 
veteran's headaches had improved, but he still had some back 
and right leg pain.  Subsequent VA treatment records, dated 
through June 1991, reflect further complaints of back and 
right leg pain.  The veteran was also treated for mechanical 
back pain in June 1993 and April 1994.

In June 1995, the veteran underwent a VA spine examination.  
This examination revealed that the musculature of the back 
was within normal limits.  There was no evidence of any fixed 
deformity, although scoliosis was shown by x-ray.  Range of 
motion studies revealed forward flexion to 60 degrees, 
backward extension to 10 degrees, left and right lateral 
flexion to 20 degrees, and left and right rotation to 30 
degrees.  There was objective evidence of pain on motion but 
no evidence of any gross neurologic involvement.  X-rays 
revealed status post laminectomy of L3 through L5, with a 
lumbar scoliosis with convexity to the right.  Also, there 
was multilevel degenerative disc disease, with degenerative 
facet disease of L4-L5 and L5-S1.

The examiner rendered diagnoses of status post laminectomy at 
L3 through L5; lumbar scoliosis, with convexity to the right; 
multi-level degenerative disc disease at L3-L4 and L4-L5; and 
degenerative facet disease at L4-L5 and L5-S1.  The examiner 
noted that the veteran's back disability "is perhaps 
somewhat worse than what it was after his 1987 VA surgery."  
However, the examiner also found that it was "highly 
likely" that the veteran had a progression of his basic back 
pathology despite the two laminectomies, performed in 1987 
and 1989.  The examiner further noted that "[i]t would 
appear that the progression is in spite of the laminectomies 
rather than being due to them."  The examiner stated that 
approximately eight out of ten of such surgeries resulted in 
improvement, while one out of ten resulted in no change, and 
one out of ten resulted in a worsening of symptoms.

The veteran was also treated for right L5 radiculopathy by 
Dr. Gruba (full name not given) in April 1996.  The report of 
this treatment indicates that the veteran reported a history 
of a dural leak during VA surgery, but Dr. Gruba did not 
provide an opinion as to the etiology of the veteran's 
current spinal symptomatology.  In an April 1996 statement, 
Wayne F. Madden, D.C., noted that the veteran did not have 
any foot problems prior to 1986.  An April 1996 statement 
from Charles J. Peterson, D.C., indicates that the veteran 
had no paresthesia or "insensibility" in any of his 
extremities, such as he had experienced "since low back 
surgery," at the time of treatment in April and May of 1987.

In this case, the Board observes that the veteran sustained 
an inadvertent tear in the dura during his 1989 VA spinal 
surgery and that the decision was made to not repair this 
tear.  However, the veteran has not submitted any evidence 
showing that this injury resulted in additional permanent 
disability of the spine.  In fact, the VA examiner who 
examined the veteran in June 1995 concluded that the increase 
in the veteran's spinal disability was a result of natural 
progression and not a result of his surgeries.  
Significantly, this examination revealed no gross neurologic 
involvement.

The only evidence of record suggesting that the tear of the 
dura that occurred during the 1989 surgery resulted in 
additional spinal disability is the lay opinion of the 
veteran and several of his relatives, as articulated in lay 
statements submitted in conjunction with this claim.  
However, the Board would point out that the veteran and his 
relatives have not been shown to possess the requisite 
training needed to render a competent opinion on matters of 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  See also LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (evidence which is simply information 
recorded by a medical examiner and unenhanced by any 
additional medical commentary from that examiner does not 
constitute competent medical evidence); Robinette v. Brown, 8 
Vet. App. 69, 77 (1995) (a lay account of a physician's 
statement, "filtered as it [is] through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence").

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the conclusion that 
the veteran incurred additional disability, to include nerve 
damage, as a result of surgery at a VA facility.  As such, 
his claim of entitlement to compensation under 38 U.S.C.A. § 
1151 for nerve damage incurred as a result of back surgery at 
a VA facility must be denied.  In reaching this conclusion, 
the Board has considered the doctrine of reasonable doubt, as 
set forth in 38 U.S.C.A. § 5107(b).  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not for application in the present case.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As a final matter, the Board acknowledges the Appellant's 
Motion for Remand, received by VA in February 2002, in which 
the veteran's attorney requested that the veteran's appeal be 
sent to the RO for "further development and adjudication 
consistent with the provisions of the VCAA."  However, as 
noted above, the Board finds that the actions already taken 
by the RO and the Board fully meet the requirements of the 
VCAA, including the duty to notify and duty to assist the 
veteran, such that a remand to the RO is not required in this 
case.


ORDER

Compensation under 38 U.S.C.A. § 1151 for nerve damage 
incurred as a result of back surgery at a VA facility is 
denied.



		
	RAYMOND F. FERNER 
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

